In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-17-00264-CV

ESTATE OF FELIPE A. RADELAT,                  §    On Appeal from Probate Court No. 1
DECEASED
                                              §    of Tarrant County (1994-0001187-1-A)

                                              §    November 7, 2019

                                              §    Opinion by Justice Birdwell



                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellees Ana Radelat and Andrew Radelat shall pay

all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell